The certiorari in this case, I incline to think, was issued improvidently. It was issued upon the application of the relator, a citizen and tax-payer of the county of Livingston, to review a resolution adopted by the defendants, the supervisors, on the 30th of November, 1864, whereby they ordered that a certain amount should be assessed, levied and collected upon the taxable property of the county to pay certain county bonds, issued for the payment of bounties to volunteers to fill the quota of said county, "under the call of the President for 500,000 men, July 18th, 1864." The relator insists that that assessment was irregular and unauthorized; that it should have been assessed upon the different towns in proportion to the amount of said bonds taken by each town. What interest the relator has in the question, or where it lies, does not clearly appear. He insists, however, that his interests will be injuriously affected *Page 518 
thereby; that he will be compelled to pay a larger sum (how much larger, whether one dollar or five, does not appear), by this county assessment than if it had been imposed on the towns in the proportion before mentioned.
It is difficult to distinguish this case in principle from that of The People v. The Supervisors of Allegany (15 Wend., 198.) There the relator insisted that large amounts were irregularly and improperly included in the assessment, to his prejudice as a tax-payer. The court, after return made to the writ, full argument and deliberate consideration, quashed the writ as improvidently issued (see, also, The People v. The Supervisorsof Queens, 1 Hill, 194), because of the great public inconvenience necessarily involved, and because of the impropriety in this case of determining questions materially affecting the rights of bond-holders when they are not parties.
Besides, if this assessment is made without authority, or contrary to law, the relator has his legal remedy, though it may be of doubtful practical benefit. As to the merits of the question involved, if we look at them, the statute authorized boards of supervisors "to adopt resolutions to provide for raising money upon the credit of their respective counties for the use of said county, or upon the credit of any city or town thereof for the use of said city or town," c., "but no such money shall be raised upon the credit of any town except upon a vote of a majority of the electors of said town, present and voting at an annual town-meeting, or at a meeting called for that purpose," c., and all such taxes imposed by a vote of such electors upon any town, shall be levied by such board of supervisors upon the taxable property of said town and collected,c. (Laws of 1864, p. 24, § 22.)
Did the defendants here ever make provision for raising money upon the credit of any town of their county for the use of said town? I think not. It is entirely clear that they proposed to raise this money upon the credit of the county, and not of any town, upon bonds of the county, thus creating a debt of the county. The resolution of the 22d of July, 1864, was, to "issue the bonds of the county to each supervisor, and that the board assess the amount of the *Page 519 
bonds called for by each supervisor on the town he represents."
This was modified by resolutions of 2d of August. Thereby "each supervisor to be recruiting and disbursing agent for his respective town."
Neither resolution referred to any action of any town through its town meeting, or purported to be based upon any such action.
The purpose of the board seemed to be to make a county debt, to raise the volunteers required and then charge the towns with the amount they severally received of the county bonds, irrespective of any action of the voters of the town.
Clearly this did not bind the several towns. I think it did the county under that act. If not under that, it did under an act of the same session, p. 111, which made all such bonds valid and obligatory.
It being a valid debt against the county, it was clearly lawful and proper for the defendants to assess and collect the amount from the taxable property of the county.
There is no room here for presuming that the towns voted in favor of receiving these bonds, or of assuming a liability to pay them, because they do not purport to have been issued upon any such basis, nor were they the debts of the towns which the act authorized the voters to assume.
It is insisted that these bonds could not have been issued for the use of the county — that towns, and not counties, were, by act of congress, military sub-districts, and the acts of congress are referred to to sustain this nice distinction.
The answer is, the legislature of this State, under whose authority these bonds were issued, obviously acted under a different impression as to their use, as they authorized the issue of these bonds by the county "for the purpose of paying bounties to volunteers into the military or naval service," c.
This action of the defendants may operate to the prejudice of some towns richer in money than in men; still, that can scarcely be regarded as an unjust rule that compels men to contribute to patriotic purposes according to their means.
Judgment should be affirmed, with costs. *Page 520